Citation Nr: 0502844	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left lower 
leg injury, with arterial insufficiency and status post 
femoral popliteal bypass, evaluated as 20 percent disabling, 
prior to March 29, 2004.

2.  Entitlement to an increased evaluation for a left lower 
leg injury, with arterial insufficiency and status post 
femoral popliteal bypass, evaluated as 40 percent disabling, 
from March 29, 2004.

3.  Entitlement to an increased evaluation for hammertoes of 
the right second and third toes, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1979 to October 
1992.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied increased 
evaluations for the veteran's service-connected left lower 
leg injury, with arterial insufficiency and status post 
femoral popliteal bypass.  The prior evaluation of 20 percent 
disabling for this disorder was confirmed and continued.  In 
addition, the RO denied a compensable evaluation for the 
service-connected hammertoes of the right second and third 
toes.

In August 2003, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical evidence.  
By rating decision of May 2004, the Agency of Original 
Jurisdiction (AOJ) granted a 40 percent evaluation for the 
residuals of the left leg injury, effective from March 29, 
2004.  It also granted a 10 percent evaluation for the right 
foot hammertoes, effective from the date of claim on June 30, 
1999.  The veteran continued his appeal.

The issues of entitlement to an increased evaluation for a 
left lower leg injury, with arterial insufficiency and status 
post femoral popliteal bypass, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The medical evidence establishes that the veteran's 
hammertoes of the second and third toes result in a 
moderately severe level of foot disability.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent disabling, but 
not more, for hammertoes of the right second and third toes 
has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Code 5282, 
5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in March 2004.  By means of this letter, the veteran 
was told of the requirements to establish entitlement to an 
increased evaluation for right foot hammertoes.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The Statement of the Case (SOC) of July 2000 and 
subsequent Supplemental Statements of the Case (SSOCs) of 
December 2001 and July 2004 informed the veteran of the laws 
and regulations pertinent to his claim (to include 38 C.F.R. 
§ 3.321(b)(1)) and VA's reasons and bases for its decision on 
this matter.  This notification complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all pertinent evidence regarding the veteran's disability 
has been received, there is no indication that disposition of 
this claim would not have been different had the veteran 
received pre-adjudicatory notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in June 1999, September 1999, September 2001, 
and March 2004.  These examinations provided detailed medical 
histories, findings on examination, and appropriate opinions 
on the severity of the veteran's right foot disability.  The 
examiners' of March 2004 noted that they had reviewed the 
medical history contained in the claims file in connection 
with their examinations.  In addition, the examiners provided 
evidence regarding the level of functional loss during 
periods of symptomatic flare-up.  See 38 C.F.R. § 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In his 
substantive appeal of August 2000, the veteran appears to 
contend that his 1999 compensation examination had not been 
thorough enough in evaluating the symptomatology of his 
service-connected disability.  He was provided subsequent 
compensation examinations in 2001 and 2004 to again evaluate 
this disability.  The veteran has expressed no complaints 
regarding these latter examinations.  Based on this evidence, 
the Board finds that the examinations are adequate for rating 
purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
identified VA and private outpatient treatment.  These 
records were obtained and associated with the claims file.  
VA has also obtained his service medical records.  The 
veteran has not requested a hearing before VA.  Thus, the 
Board concludes that all pertinent evidence regarding the 
issues decided below has been obtained and incorporated into 
the claims file.

In August 2003, the Board remanded this case in order to 
obtain VA compensation examinations that would answer 
specific questions posed by the Board.  These examinations 
were obtained in March 2004.  The examiners addressed all 
questions posed by the Board.  Therefore, the AOJ has fully 
complied with the Board's remand instructions and this remand 
presents no basis for further development.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran has claimed that he is unable to continue his 
work as a letter deliver with the U. S. Post Service due to 
complications from his right foot disability, primarily the 
pain caused by this disorder.  In his substantive appeal of 
August 2000, he contended that he should be awarded an extra-
schedular evaluation for his service-connected disability.  

The veteran was afforded a VA vascular examination in 
September 1999.  He complained of pain in his right foot when 
walking.  He denied any swelling or edema.  He claimed that 
his current employer had put him on restricted duty due to 
his leg and foot complaints.  The examination report failed 
to further discuss any findings regarding the right foot 
hammertoes.  The diagnoses included complaints of bilateral 
foot pain.

VA outpatient records note treatment of the veteran's foot 
complaints beginning in March 1999.  At that time, he 
complained of painful heels and arch strain that was 
aggravated by prolonged weight bearing and standing.  In 
April 1999, the veteran reported some improvement in his 
complaints with the use of mid-sole inserts and cortisone 
injections.  On examination, there was mild tenderness in the 
cuboids region of the right mid-foot, but otherwise was 
unremarkable.  In May 1999, the veteran complained that his 
sole inserts and cortisone injections only provided temporary 
relief of his foot pain.  On examination, there was 
tenderness in the plantar medial aspect of both heels.  The 
assessment was chronic plantar fasciitis.  

The veteran was given a podiatry consultation in June 1999.  
He complained of pain in the soles and heels of his feet.  He 
reported that these problems had existed for the past seven 
months and made his work as a letter carrier, which required 
standing and walking, more difficult.  He denied any recent 
trauma to his feet, but did report a stress fracture to the 
third metatarsal joint several years ago while working as a 
letter carrier.  On examination, the veteran was noted to 
have subtalar/metatarsal varus foot type, a splay foot 
deformity, and hammertoe deformity in the right second 
through fourth toes.  On examination, there was no evidence 
of pain or loss of motion in the right foot.  There was no 
joint swelling, redness, or increased temperature associated 
with the right foot.  Slight callous tissue was noted on the 
plantar aspect of the right second metatarsophalangeal joint.  
The metatarsal heads of the right second and third toe 
appeared plantar flexed.  On palpation, the veteran had 
moderate discomfort on the mid-planter aspect of the heel.  
There was no redness, swelling, or increased temperature in 
the right foot.  His pedal pulses were faint and his skin was 
cool to touch.  Muscle strength was grossly intact and 
sensation was present.  He did have dyshidrotic skin and 
blisters were his insole had been attached with tape.  A X-
ray of the right foot reportedly taken in April 1999 revealed 
an old healed fracture of the third metatarsal and hammertoe 
abnormality involving the second and third toes.  A bone scan 
of May 1999 revealed results compatible with reflex 
sympathetic dystrophy, and inflammatory enthesopathy or 
stress fracture of the right cuboids tubersosities.  

The VA podiatrist saw the veteran again in late June 1999.  
He reported that his feet had stopped hurting after not 
working for the past week.  However, he did stand on his feet 
for approximately one hour and the foot pain began to 
reappear.  After consultation with a nuclear medicine 
physician, the examiner felt that the changes noted on X-ray 
and bone scan were consistent with stress changes.  On 
examination, these areas were now asymptomatic.  Hyperemia 
noted in the right foot was found related to venous disease 
in the right foot and leg.  The veteran was referred for 
custom fit shoes and insoles.  

A podiatry clinic note of July 1999 reported the veteran had 
complained of "deep, boring, aching sensation" in both feet 
after standing on them for four hours.  He reported that his 
custom shoes had yet to be completed.  The examiner noted 
that the veteran's stress changes on his X-ray and bone scans 
were due to repetitive pressure on the lateral side of both 
feet due to the veteran's foot type.  On examination, there 
was no pain on palpation or evidence of swelling, redness, or 
increased temperature.  In August 1999, the veteran reported 
that since using his custom shoes his foot pain had been 
significantly alleviated, but he still suffered with some 
soreness.  The veteran was referred for adjustments to his 
shoes.  In October 1999, the veteran reported that adjustment 
to his shoe had virtually eliminated any pain or discomfort 
in his right foot.  Outpatient records of December 1999 and 
January 1999 noted that the veteran's report that his right 
foot continued to be asymptomatic.  

A VA outpatient record of May 2000 noted the veteran's 
complaints of intractable left foot pain.  An outpatient 
record of August 2000 noted an assessment of probable 
fasciitis of the left foot.  However, the examiner opined 
that left lower extremity sensation changes were most likely 
a result of circulatory problems and resulting multiple 
surgeries.  In October 2000, the veteran's complaints of 
ankle and foot discomfort were noted, but the examiner failed 
to identify which lower extremity was affected.  It was noted 
that the veteran continued to work and was involved in 
athletics to include playing softball.  The impression was a 
history of recurrent ankle sprains with excessive shoe wear 
laterally.  

A VA compensation examination was afforded the veteran in 
September 2001.  His complaints included swelling, 
discoloration, and intermittent ulceration in the right leg 
and foot.  He also complained of stiffness and "arthritic 
symptoms" associated with this right second and third toes.  
On examination, the right foot had 2+ edema and prominence of 
the superficial veins.  There was a hammertoe deformity of 
the right second and third toes, with limited plantar flexion 
and virtually no dorsiflexion of the toes.  There was some 
arthritic changes noted in the metatarsal joints of the 
second and third toes.  The impressions included status post 
resection of the right femoral vein; post-phlebitic syndrome 
of the right leg with resultant swelling, periodic 
superficial vein thrombosis, superficial phlebitis, and 
ulceration of the right leg and foot; and, hammertoe 
deformity of the right second and third toes resulting in 
minimal disability. 

Private outpatient records dated from the mid-1990s to the 
present noted treatment for a number of different complaints 
to include back pain, right knee arthritis, and vascular 
problems with the right lower leg.  In September 1997, the 
veteran was treated for his right hammertoes and foot 
blisters.  In a letter prepared by his private physician (Dr. 
J.S.S.), it was noted that the veteran suffered with 
hyperkeratosis and a hematoma under his right second 
metatarsophalangeal joint.  It was noted that a right foot X-
ray had confirmed the existence of a long second metatarsal 
that was exaggerated by an old third metatarsal fracture, 
causing shortening of the "3rd ray."  The physician opined 
that this condition exaggerated the veteran's weight bearing 
on his second metatarsal head.  

A VA compensation examination was afforded the veteran in 
March 2004.  He complained of left lower leg discoloration, 
swelling, and pain.  The veteran claimed that if he walked as 
much as a 100 feet he would experience calf and foot pain and 
would limp.  He denied any symptomatic coldness with the legs 
or feet.  It was reported that the veteran had not worked for 
the past fifteen months due to his right leg disabilities.  
On examination, the veteran was noted to have a marked limp, 
mostly on the right side.

The veteran was also given a VA orthopedic examination in 
March 2004.  He reported that he was not able to wear his 
customized boots due to complications from deep vein 
thrombosis.  The veteran noted that he was forced to walk on 
the outside of his right foot because of a callus on the 
ventral surface proximal to the right second and third toes.  
If he tried to put weight on this callus it was exquisitely 
tender.  He claimed that he had little or no movement in the 
right second toe, which just moved passively with the great 
and third toe.  On examination, a callus was noted on the 
ventral surface proximal to the right second and third toes 
that measured 1 x 2 cm and was exquisitely tender to 
palpation.  A moderate hammertoe deformity existed at the 
right second and third toes.  There was virtually no 
metatarsal or plantar arch left.  Range of motion in the 
right toes was plantar flexion to 20 degrees and extension to 
20 degrees.  This reportedly amounted to a loss of 10 to 15 
degrees of motion due to pain and weakness.  There was 
moderate periarticular thickening of the proximal 
interphalangeal joint of the second and third toes.  
Sensation in the right foot was normal and a dorsalis pedis 
pulse was felt; however, a posterior tibial pulse could not 
be felt.  The impression was plantar toe deformity of the 
right second and third toes with associated ventral callus 
that resulted in a moderate disability.  This examiner 
further commented that the veteran was totally and 
permanently unemployable due to problems with his right leg.  
His hammertoe deformity was felt to contribute to 15 percent 
of this overall disability.  It was further noted that the 
hammertoe symptoms did not have periodic flare-ups, but 
appeared to be the same all the time.  


Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's hammertoes of the right second and third toes 
is currently rated 10 percent disabling effective on June 30, 
1999 under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5282.  This award was made 
effective from the date of the veteran's claim for an 
increased evaluation.  See 38 C.F.R. § 3.400.  Under Code 
5282, unilateral hammertoes without claw foot are to be 
evaluated as 10 percent disabling.  This rating is the 
highest authorized under Code 5282.

Diagnostic Codes 5284 (foot injuries) and 5283 (evaluating 
malunion or nonunion of the tarsal and metatarsal bones) 
authorize a 10 percent evaluation for a moderate disability, 
a 20 percent evaluation for a moderately severe disability, 
and a 30 percent evaluation for a severe disability.

The veteran first complained of increased symptomatology with 
his right foot on the VA outpatient record dated March 19, 
1999.  These complaints and treatment continued on the right 
foot until October 4, 1999 outpatient examination when the 
veteran indicated that his customized shoes and insoles had 
"virtually eliminated" all right foot pain and discomfort.  
While there is no explicit medical opinion on the degree of 
inadaptability suffered by the veteran during this period, 
the examiner of June 1999 noted that the veteran had a 
"moderate" degree of discomfort in the right foot.  

Based on the veteran's contemporaneous statements contained 
in the outpatient records, he did not suffer any significant 
interference with his employment or activities from October 
1999 to at least September 2001.  During this period the only 
complaints noted were for left foot pain.  In fact, it was 
noted in October 2000 that the veteran continued to work and 
play sports such as softball.  On examination in September 
2001, the veteran appears to have complained of stiffness in 
his right toes.  Examination revealed some limitation of 
motion in the right toes and apparent arthritic changes.  The 
examiner opined that the veteran's right hammertoes had 
resulted in a "minimal disability."  Both the VA and 
private outpatient records fail to report any complaints or 
treatment for the right foot hammertoes since the late 1990s.  

However, in March 2004 the veteran complained of exquisite 
pain from a callus on the sole of his foot under the second 
and third metatarsal.  This callus and pain were confirmed on 
examination.  Also found were loss of motion and thickening 
of the interphalangeal joints of the second and third toes.  
The examiner determined that the level of disability 
associated with the hammertoes was of a "moderate" degree 
and had contributed to 15 percent of his overall right lower 
extremity disability, which had rendered the veteran totally 
and permanently unable to work.

Noted on examination on March 29, 2004 was the significantly 
increased level of pain associated with callus resulting from 
the hammertoes.  Palpation during direct examination found 
the callus to be "exquisitely tender."  While the examiner 
commented that the hammertoes had resulted in a "moderate" 
disability, the symptomatology shown on examination had 
significantly increased from past examinations.  In addition, 
this examiner opined that the hammertoes had contributed 15 
percent to the veteran's overall right lower extremity 
disability, which had rendered him totally and permanently 
unemployable.  Based on this noted increase in symptomatology 
and the medical opinion showing a greater than 10 percent 
contribution to the veteran's inability to work, the Board 
will resolve all doubt in the veteran's favor and grant 
analogous evaluation of 20 percent disabling for a moderately 
severe foot injury under Code 5284.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

The radiological evidence of 1997 and 1999 indicates the 
existence of healed metatarsal stress fracture and a 
shortened third metatarsal.  However, the veteran indicated 
in June 1999 that this fracture was sustained post-service 
while working as a letter carrier.  Assuming that these 
abnormalities are the result of the service-connected 
hammertoes, there is no medical opinion of record that has 
indicated that these deformities have resulted in any thing 
more than a moderate disability.  Therefore, a higher 
evaluation under Code 5283 is not warranted.

Finally, the veteran has contended that his right hammertoes 
warrant an extra-schedular evaluation due to marked 
interference with his employment.  He has made no claim, nor 
is there any medical evidence of, frequent hospitalization 
due to his hammertoe deformity.  According to 38 C.F.R. 
§ 3.321(b)(1), in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The examiner of March 2004 noted that the veteran had not 
been able to work for the previous 15 months due to his right 
lower extremity disability.  He found that this disability 
had made the veteran totally and permanently unemployable.  
However, only 15 percent of the right lower extremity 
disability was attributed to the right hammertoes.  As noted 
above, the Board has granted an increased schedular 
evaluation of 20 percent for the hammertoes based on this 
opinion.  The veteran himself noted at the March 2004 
examination that his hammertoe symptoms had been 
significantly less until his right leg thrombosis made it 
impossible for him to wear his custom boots which had 
alleviated his hammertoe symptoms.  Based on this lay 
evidence and medical opinion, the Board finds that the 
veteran's right hammertoes, while impacting the veteran's 
ability to work, have not caused a marked interference with 
his current employment.  In fact, the examiner of March 2004 
only described the hammertoe deformity as moderate in degree.  
Thus, the level of interference with the veteran's industrial 
abilities due to his right hammertoes is fully contemplated 
in his current evaluation under the rating schedule.  Based 
on this evidence, the Board finds that the veteran's service-
connected right hammertoes do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
this issue does not warrant referral for an extra-schedular 
evaluation.


ORDER

Entitlement to an evaluation of 20 percent disabling, but not 
more, for hammertoes of the right second and third toes is 
granted, subject to the applicable criteria pertaining to the 
payment of veterans' benefits.


REMAND

A VA podiatrist in June 1999 reported acute swelling and 
redness involving the veteran's left leg, which the 
podiatrist suspected was due to deep venous thrombosis.  The 
provisional assessment was superficial phlebitis of the left 
leg.  He was referred to the VA vascular clinic for follow-
up.  

On a VA compensation examination in September 1999, the 
dorsalis pedis and posterior tibial pulses were present in 
the left leg and there was no evidence of significant 
varicose veins or edema.

However, a VA vascular consultation of November 1999 noted 
that the veteran had developed varicose veins in both legs.  
He complained of swelling and burning sensation with 
prolonged standing, but denied any history of deep venous 
thrombosis, ulcerations, or intermittent claudication.  The 
examiner indicated that the veteran's episode of superficial 
thrombophlebitis in June 1999 had resolved.  On examination, 
the left leg had varicosities on the medial aspect of the 
left knee and left ankle.  The left lower leg has some 
hyperpigmentation, but no ulceration was found.  Pedal pulses 
were palpable in both feet.  A venous sonogram taken in June 
1999 had revealed incompetence of the "CFV, SFV," and 
popliteal veins; but no evidence of deep venous thrombosis.  
The assessment was symptomatic varicose veins of the left 
leg, venous valvular insufficiency of the left "CFV, SFV," 
and popliteal veins, and status post left femoral-popliteal 
bypass.  A separate note of November 1999 found the venous 
duplex scan had revealed valvular incompetency.  The 
ankle/brachial index was less than 1.0. 

A VA outpatient record of August 2001 noted the veteran's 
complaint of a recent appearance of a discolored area on his 
left lower leg.  On examination, the left lower extremity had 
varicose veins.  In November 2001, the left lower extremity 
had venous stasis skin changes and severe varicose veins 
present.  The veteran submitted color photographs in February 
2003 that showed significant varicose veins, discoloration, 
and swelling in the lower part of both legs and ankles.  In 
June 2003, severe varicose veins were noted in the left lower 
extremity.  A VA compensation examination of March 2004, 
found the left leg had moderate-sized varicosities form the 
medial thigh down through the medial calf to the foot.  

The above evidence indicates that the veteran sustained an 
episode of swelling and edema in the left lower leg in June 
1999 and venous incompetency and varicose veins developed at 
that time or soon thereafter.  He is currently service 
connected for arterial insufficiency and residuals of femoral 
popliteal bypass in the left lower extremity.  There is no 
medical opinion that has discussed the relationship between 
the service-connected disabilities and the additional left 
leg venous insufficiency and varicose veins that developed 
after June 1999.  On remand, the AOJ should obtain a VA 
compensation examination to determine whether such a medical 
nexus exists.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinions), Horowitz v. Brown, 5 Vet. 
App. 217, 222-23 (1993) (A medical opinion is necessary to 
determine whether an appellant's current symptoms are related 
to an in-service incident or service-connected disability).  
As the symptomatology of the residuals of the service-
connected arterial insufficiency and the venous 
insufficiency/varicose veins are similar, the Board will hold 
the issues of increased evaluations for the arterial 
insufficiency in abeyance until all requisite medical 
development has been completed.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991); see also 38 C.F.R. § 3.310(a) 
(When service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition), 38 C.F.R. § 4.104, Diagnostic 
Codes 7101-23.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to identify all healthcare 
providers that have treated his left leg 
disability since January 2004.  
Thereafter, the RO should make 
arrangements to obtain copies of all 
identified treatment records.  

2.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a compensation examination.  The 
claims folder must be sent to the 
examiner for review.  Based on an 
examination and a complete review of the 
medical history in the claims file, the 
examiner should provide answers to the 
following questions:

If any venous insufficiency or varicose 
veins (or their residuals) currently 
exist in the left leg, is it at least as 
likely as not that these disorders had 
their onset during active service or are 
related to any in-service disease or 
injury (specifically the in-service left 
leg injury and resulting arterial 
insufficiency/femoral popliteal bypass)?  
Is it at least as likely as not that any 
current venous insufficiency or varicose 
veins (or their residuals) was caused or 
aggravated by the service-connected 
arterial insufficiency/femoral popliteal 
bypass?  

The examiner should also identify all 
residuals attributable to the veteran's 
service-connected left lower leg injury, 
with arterial insufficiency and status 
post femoral popliteal bypass, and any 
associated conditions.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of this examination 
should be associated with the veteran's 
claims folder.

3.  Thereafter, readjudicate the 
veteran's claims on appeal with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


